NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 4, 2020*
                                Decided March 6, 2020

                                        Before
                        DIANE S. SYKES, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2562

STEVEN R. SCHMIDT,                               Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

      v.                                         No. 2:19-CV-821-JPS

KIMBELL S. FUIKS and                             J.P. Stadtmueller,
JEFFREY S. QUINTANA,                             Judge.
     Defendants-Appellees.

                                      ORDER

       Steven Schmidt, a disabled Milwaukee resident suffering from spinal injuries,
sued two of his doctors, alleging that one performed the wrong surgery and both
covered it up. The district court dismissed the case for lack of subject-matter
jurisdiction. We agree and affirm the judgment.




      * Defendant Kimbell Fuiks did not appear in the district court and is not
participating in the appeal. We have agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2562                                                                         Page 2

        In his complaint, Schmidt alleged that Dr. Kimbell Fuiks operated on his back
and placed metal devices on certain vertebrae, but not the ones that they had agreed
upon. And despite treating him for back pain for three years after this surgery,
Dr. Jeffrey Quintana never told him about the devices’ misplacement. This non-
disclosure and concealment, Schmidt asserted, violated his “Federal Patient” and “U.S.
Constitutional” rights to know his true medical condition. He sought monetary
damages for the doctors’ “medical negligence,” relying in part on the National Medical
Error Disclosure and Compensation Act of 2005 (the MEDiC Act), a proposed bill that
was never passed into law.

       Though served, Dr. Fuiks did not appear in the case, but Dr. Quintana moved to
dismiss the complaint for lack of subject-matter jurisdiction and failure to state a claim.
See FED. RS. CIV. P. 12(b)(1), 12(b)(6). Schmidt’s claims, he argued, appeared to be state-
law negligence or medical malpractice claims and did not invoke the court’s federal-
question or diversity jurisdiction. Schmidt did not respond. The district court granted
the motion and dismissed the action without prejudice.

        We agree that the district court did not have subject-matter jurisdiction over the
suit, so dismissal was required. In his complaint, Schmidt identified himself and both
doctors as Wisconsin citizens, so diversity jurisdiction was lacking. See 28 U.S.C. § 1332.

        And we see no basis for federal-question jurisdiction. District courts generally
have jurisdiction over claims “arising under” federal law, 28 U.S.C. § 1331, and they
retain jurisdiction to find that such claims nonetheless fail to state a cause of action.
See McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 681; see also Bell v. Hood, 327 U.S.
678, 682 (1946). But claims may not invoke federal-question jurisdiction in the first
instance if they were frivolous when filed or if they were “immaterial and made solely
for the purpose of obtaining jurisdiction.” Restoration Risk Retention Grp., Inc. v.
Gutierrez, 880 F.3d 339, 346 (7th Cir. 2018) (quoting Bell, 327 U.S. at 682–83). Here, the
cores of Schmidt’s claims—alleging fraud, negligence, and medical malpractice—all
arise under state, not federal law. Schmidt invokes the Health Insurance Portability and
Accountability Act’s “Federal Truth Medical Records” as a basis for jurisdiction, but
like his assertions concerning his “Federal Constitutional Rights” and “Federal law[]”
rights to accurate medical disclosures, his conclusory statements are not sufficient to
transform his complaint into one stating even an arguably plausible federal cause of
action. See Oak Park Tr. & Sav. Bank v. Therkildsen, 209 F.3d 648, 651 (7th Cir. 2000)
(affirming dismissal for lack of jurisdiction where theory of federal claim was “so feeble,
No. 19-2562                                                                          Page 3

so transparent an attempt to move a state-law dispute to federal court … that it does not
arise under federal law at all”).

       Schmidt also challenges the entry of judgment for Dr. Fuiks despite his failure to
appear in the case. But the district court was obliged to assess subject-matter
jurisdiction whether raised by the parties or not, and to dismiss the case if it was
lacking. “If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action.” FED. R. CIV. P. 12(h)(3); Craig v. Ontario Corp., 543 F.3d
872, 875 (7th Cir. 2008).

                                                                               AFFIRMED.